Case 1:19-cr-10161-RWZ Docum

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA )
Plaintiff, )
)
Vv. ) Case No. 19-CR-10161-RWZ
)
SAEED MUHAMMAD, ) Record Owner:
Defendant. ) Robert L. Phifer and Gladys B. Phifer
)
) Property
) 250 Park Street
) Dorchester, Massachusetts
)
) Suffolk County Registry of Deeds
) Book 18014, Page 171
AFFIDAVIT OF SERVICE

 

I, Carol E. Head, Assistant United States Attorney, being duly sworn, depose and say:

Ls The attached Restraining Order and Lis Pendens was issued in the above captioned

case and related to the real property which is subject to forfeiture pursuant to 21 U.S.C. § 853.

Dn A copy of the aforementioned Restraining Order and Lis Pendens will be recorded

with Suffolk Registry of Deeds at the location detailed in Attachment A.

Bi A copy of the Restraining Order and Lis Pendens will be served on this day by

certified mail on the individuals named in Attachment A.

4, The Restraining Order and Lis Pendens will also be served upon counsel for any

claimant after counsel files his/her appearance.

Signed under the pains and penalties of perjury this 21st day of May, 2019.

 

9
Carol 2 Head” U ar
Assistant United States Attorney
Case 1:19-cr-10161-RWZ Docum

Suffolk County

On the a5 ey of in the year of 2019 before me, the undersigned personally
appeared Carol E. Head, Assistant United States Attorney, personally known to me and proved to
me on the basis of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his capacity, and that by
his signature to the instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument; and acknowledged the foregoing to be true to the best of his
knowledge, information and belief, and to be his free act and deed on behalf of the United States
of America.

Subscribed to and sworn on before this 2\st day of May , 2019.

 
    

     

JEAN L. JAMIESON

% . Notary Public
COMMONWEALTH OF MASSACHUSETTS
My Commission Expires

March 12, 2024

 
    
ATTACHMENT “A”

Robert Phifer and Gladys Phifer
250 Park Street
Dorchester, MA 02124

Saeed Muhammad
250 Park Street
Dorchester, MA 02124

Robert Julio Phifer
250 Park Street
Dorchester, MA 02124

Robert Julio Phifer
1875 Dorchester Avenue, Apt 402
Dorchester Center, MA 02124

Robert Julio Phifer
242 E. Main Street
Fall River, MA 02724

. Vivian Phifer

40 Berkeley Street, Room 427
Boston, MA 02116

Vivian Phifer
5 Little Dirt Lane
Claxton, GA 30417

Vivian Phifer
17A Rockville Park, Apt 4
Roxbury, MA 02119

Liebaerman Group
C/O Omar Reid

91 Bushnell Street
Boston, MA 02124

Case 1:19-cr-10161-RWZ Docums
